DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
Claims 1-2, 4-6, 9-10, 12-22 and 24-26 are currently pending, claims 3, 7-8, and 11 are cancelled, claims 1 & 21 have been amended, and claim 26 are newly added.
In light of the amendments to the claims, the previous rejections are withdrawn in order to present a new grounds of rejection. The new rejection is still in view of the previously cited references but also in view of newly found reference Wang (US20160214152A1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 9-10, 12-22, & 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, as it appears that a point of contention remains to be the underlying rationale as to why the arrangement (i.e. pattern) of the protrusions upon the tub is would not be found critical, examiner will further address such rationale here. It is well known and common knowledge that the ability of super-hydrophobic elements is based on both the microstructure topography of the element and the chemical makeup of the material used for the element (see NPL 2 & 3). Since the super-hydrophobic qualities are dependent upon microstructure topography and chemical makeup one of ordinary skill in the art would not expect the patterned arrangement of a super-hydrophobic element onto another element does not affect 
Applicant indicates that [0153] states the “bidirectionality” does indicate some benefit/criticality to the pattern. Examiner respectfully disagrees, [0153] is directed towards the microstructure topography of the micro-protrusion and not towards the pattern of the macrostructure on the tub. The claim appears to require only the predetermined pattern in a first and second direction and the directions must intersect. It is unclear if applicant desires to claim the microstructure topography, however these features are not currently claimed. Thus, it appears as though the claim merely indicates increased coverage of the super-hydrophobic micro-protrusions onto the tub (e.g. having multiple columns of super-hydrophobic protrusions running along a circumference of drum instead of just 1) and not micro-protrusion topography. This is further reinforced by claim 1 indicating first and second 
Based on applicant’s response the previous rejections to claims 1 and 21 under 35 U.S.C. 112(b) is withdrawn and the limitation previously rejected in claim 1 for being unclear is now understood to mean that the first and second directions intersect and not the super-hydrophobic micro-protrusions.
Claim Interpretation
Applicant has amended the claim to include the symmetrical nature of the super hydrophobic micro-protrusions. Along with applicant’s argument stating that bidirectional super hydrophobic micro-protrusions increase performance (see also [0153] of instant application) it is believed that applicant is stating the increased super hydrophobic micro-protrusion performance is acquired via the symmetrical nature of the super hydrophobic micro-protrusions. Such an interpretation is supported by the specification and the drawings (see [0151-0153] and Figs.7A-13B stating the bidirectionality applying only to those Figs. with two planes of symmetry). Such improved performance is not attributed to the patterned arrangement or configuration of said super hydrophobic micro-protrusions on the tub surface (see [0151-0152]) of instant application). 
The term superhydrophobic is being interpreted as by its definition in the Lexico dictionary (see NPL1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-6, 9-10, 12-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because it is not certain as to whether the limitations drawn to the super-hydrophobic micro-protrusions (i.e. pattern) are limitations regarding the microstructure topography or merely a pattern on the tub.
Claim 9 recites the limitation "the first direction centerline and the second directional centerline" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-10, 12-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US20130139402A1) in further view of Schaub et al. (DE102012223682A1), Guan et al. (CN103101147A), Kim (US20040154356A1), Wang (US20160214152A1), and evidentiary reference Lexico (hereafter NPL1 see attached).
Regarding claims 1, 10, & 25, Hong teaches a Fig.1 washing machine, comprising: a tub Fig.1 (the combination of 100, 120, 130, and Fig.2 101) capable of storing washing water, provided inside a cabinet Fig.1 (the combination of 600 620, 630, and 640); the tub divided into a front portion and rear portion/tub body Fig.1 (120 and 130) in a longitudinal 
Schaub teaches that moist surfaces of washing machines form biofilms [0002]. Schaub further discloses a washing machine (Fig.1) with hydrophobic rough [0018] inner tub wall [0029], which reads on a plurality micro-protrusions formed on the inner surface of the tub, for preventing the formation of biofilms [0021]. Guan teaches a method of producing super hydrophobic microstructures (abstract) via injection molding, which reads on super hydrophobic micro-protrusions. The protrusions imparting desired wetting properties onto a product surface [0008], such as a self-cleaning function under the scouring effect of water [0004]. Hong and Schaub are analogous in the field of washing machines. Although Hong does not explicitly disclose the presence of a sump, Hong does state that the tub accommodates water [0014-0015] and that there is a drain hole in the bottom of the tub [0127]. None of the three previously recited references disclose overflow preventing members, however such a feature is known in the art as evidenced by Kim.
Kim discloses a washing machine (Fig.1, abstract) wherein the tub comprises a sump (Fig.3 ref 54) with a drain port (Fig.3 ref 56). The sump having protruding ribs at a top edge of the sump that protrude inwardly towards the sump (Fig.3 ref 58, [0045]). Since each of the ribs protrudes inwardly toward the sump, the ribs effectively protrude in a direction towards each other as well. The two ribs prevent liquid from deviating from the sump to promote 
One of ordinary skill in the art is aware that both the tub cover and the tub body would be exposed to moisture. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the inner tub wall of Hong to include the hydrophobic micro-protrusions of Schaub covering the entire inner tub wall, including the tub body and the tub cover, in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]). Further, it would have been obvious to substitute the hydrophobic micro-protrusions within the inner tub wall to be super hydrophobic micro-protrusions thereby improving them by imparting a self-cleaning function (Guan [0004]) to the inner tub wall. As the tub is cylindrical in nature, full coverage of the tub would impart the super-hydrophobic micro-protrusions in a longitudinal and circumferential surface of the tub. There is a reasonable expectation that the washing machine of Hong includes a sump with a drain port, however assuming that it is not clearly envisaged that such features are present one of ordinary skill in the art would have provided a sump, drain port, and rib, as disclosed by Kim in order to promote drainage and increase water storage/sump capacity (Kim [0058-0059]). The phrase “to remove residual water in the tub” merely recites intended use. A skilled artisan would reasonably expect that the modified inner tub wall of Hong is capable of removing residual water in the tub as the structure now includes super hydrophobic micro-protrusions on the inner surface of the tub. Since the super hydrophobic micro-protrusions cover the entirety of the inner tub wall, one of ordinary skill in the art would expect that at least a portion of the protrusions protrude along the longitudinal direction of the tub cover  since super hydrophobic properties are dependent upon micro-structure topography. Thereby, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration, including the claimed pattern and spacing in a first and second directions, to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection. In the alternative, the spatial configuration would merely represent a design choice to be made by one of ordinary skill in the art regarding the patterned shape of micro-protrusions within the tub surface. In either scenario, absent evidence to the contrary, one of ordinary skill in the art would have found the spacing apart of the micro-protrusions such that they are parallel to each other and the patterning such that nd paragraph stating that super hydrophobic property has a contact angle of greater than 150). Thus, such a feature is inherent to any super hydrophobic feature where the preset angle is greater 150 degrees and the micro-protrusions on the tub surface would make the water droplet roll along said protrusions. Assuming arguendo that the limitation regarding the pattern is meant to define micro-structure topography and not the pattern of the protrusions on the tub. The following alternative rejection is provided. As micro-structure topography does play a role in super-hydrophobic properties, the patterned arrangement of the surface does not represent a design choice or rearrangement of parts. However, such configurations of super-hydrophobic surfaces is known in the art as evidenced by Wang.
Wang discloses an arrangement for a super-hydrophobic surface (abstract) wherein the arrangement utilizes micro-protrusions (see Figs.5A-5B) with a pattern such that first and second directions intersect each other and each micro-protrusion is spaced apart adjacent each other in the first and second directions (see Figs.5A-5B refs w and b). Wang allows for the production of super-hydrophobic surfaces with nanoposts that greatly increase hydrophobicity and its self-cleaning properties [0004]. Wang and Hong are related in the art of cleaning.
Thus, not only would one of ordinary skill in the art have found it obvious to supply the inner tub wall of Hong with super-hydrophobic micro-protrusions covering the entire inner tub wall, including the tub body and the tub cover, in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]) and provide a self-cleaning effect (Guan [0004]). One of ordinary skill in the art would have also provided said super-hydrophobic micro-protrusions with a known structure (see Wang Figs.5A-5B) that further increases hydrophobicity (Wang [0004]). The remaining modifications would remain the same.
Regarding claim 2, Modified Hong further teaches the washing machine of claim 1, wherein the tub (Hong [0093]) and the super hydrophobic micro-protrusions (Guan abstract) are formed by injection molding. Thus, a skilled artisan would reasonably expect that the plurality of super hydrophobic micro-protrusions are injection molded by an injection mold together with the tub, and integrally formed on an inner surface of the tub to reduce the processing steps and time of the creating tub.
Regarding claim 4, Modified Hong teaches the washing machine of claim 1, however it does not teach that the super hydrophobic micro-protrusions are formed on a front side in the tub cover and a rear side in the tub body. However, Schaub teaches that biofilms are commonly formed on surfaces that come into contact with water or an aqueous solution [0002]. In this case, the front side of the cover and the rear side of the tub body comes into contact with water during normal operation. Thus, it would be obvious to form super hydrophobic micro-protrusions on the front side of the tub cover and the rear side of the tub body in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]) while introducing a self-cleaning effect (Guan [0004] & Wang [0004]).
Regarding claim 5, Modified Hong further teaches the washing machine of claim 1, wherein each of the plurality of super hydrophobic micro-protrusions has an upper width or Wang Figs.5A-5B).
Regarding claim 6, Modified Hong further teaches the washing machine of claim 1, wherein each of the plurality of super hydrophobic micro-protrusions is a triangular shape (Guan Fig.1C Area B or Wang Figs.5A-5B).
Regarding claim 9, Modified Hong teaches the washing machine of claim 1, wherein there are first and second directional center lines forming a lattice shape (see Wang Figs.5A-5B directions defined by refs w and b). Further, the claim merely recites the arrangement of super hydrophobic micro-protrusions such that the first and second directional centerlines are formed in a lattice shape. Again, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection. 
Regarding claim 13, Modified Hong teaches the washing machine of claim 1. Further the limitations of the claims merely recites the arrangements of the super hydrophobic micro-protrusions formed either; on a circumferential surface in the tub or symmetrically on both sides with respect to longitudinal center lines of a circumferential surface of the tub spaced apart in parallel from each other along the circumferential surface. In MPEP 2144.04, In re Japikse where the court held claims unpatentable over prior art wherein the only difference was the arrangement of an element, and such arrangement would not have modified the operation of the device. In this case, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection.
Regarding claims 12 and 14, Modified Hong teaches the washing machine of claim 10, wherein the plurality of micro-protrusions are spaced apart from each other (see Wang Figs.5A-5B) in a circumferential direction of the tub. Further, the limitations of the claims merely recites the arrangement of the super hydrophobic micro-protrusions either; to be spaced apart from each other in a circumferential direction of the tub; or formed asymmetrically on both sides with respect to longitudinal center lines of the circumferential surface spaced apart in parallel from each other along the circumferential surface of the tub. Again, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the 
Regarding claim 24, Modified Hong teaches the washing machine of claim 1 but does not explicitly teach the super-hydrophobic micro-protrusions having the claimed configuration of “provided at a circumferential surface… circumferential direction of the tub”. However, Schaub teaches the use of hydrophobic rough surfaces in [0018, 0029] and further discloses that such surfaces are desired on all wet surfaces [0028-0029]. Since one of ordinary skill in the art knows that the inner and outer surfaces of an inner tub and the inner surfaces of an outer tub, along with the sump of a washing machine all experience moisture during regular operation, one of ordinary skill in the art would have supplied the super-hydrophobic micro-protrusions on all surfaces of said elements in order to achieve reduction or elimination of biofilms (Schaub [0021]) and imparting a self-cleaning function (Guan [0004] & Wang [0004]). This would apply super-hydrophobic micro-protrusions along both the circumferential and longitudinal length of the cylindrical tub, with the protrusions spaced apart (see Wang Fig.5A-5B). Further, because Schaub does not disclose a specific configuration for the protrusions in order to provide the desired beneficial  & Wang [0004]). If applicant can provide a showing of unexpected results in having the claimed configuration of the super-hydrophobic micro-protrusions, in commensurate with the scope of the claims, examiner would withdraw the rejection.
As to claim 26. Modified Hong teaches the machine of claim 1, wherein each of the plurality of micro-protrusions is formed symmetrically based on first and second directional center lines passing through the centers of the micro-protrusions (see Wang Figs.5A-5B refs w and b). 
Claims 1, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bongini (US20100050700A1), hereinafter referred to as Bongini, in further view of Schaub et al. (DE102012223682A1), Guan et al. (CN103101147A), Wang (US20160214152A1), and evidentiary reference Lexico (hereafter NPL1 see attached).
Regarding claims 1 & 15, Bongini teaches a Fig.1 washing machine, comprising: a tub Fig.1 (5) capable of storing washing water, provided inside a cabinet Fig.1 (2); the tub being divided in a longitudinal direction into a front portion (Fig.6,8 ref 5’’) and a rear portion (Fig.6,8 ref 5’); a tub cover (Figs.3-5 combination of refs 5b, 5’’, and 19), having an inlet port (see Fig.4) for laundry wherein the tub cover and inlet port formed on the front portion of the tub (see Fig.4); a tub body (Fig.8 ref 5’) coupled to the rear end of the tub cover (see Fig.8) and forming the rear portion; a collecting well (Bongini Fig.5 46), which reads on 
Schaub teaches that moist surfaces of washing machines form biofilms [0002]. Schaub further discloses a washing machine (Fig.1) with a hydrophobic rough [0018] inner tub wall [0029], which reads on a plurality micro-protrusions formed on the inner surface of the tub. Guan teaches a method of producing super hydrophobic microstructures (abstract) via injection molding, which reads on super hydrophobic micro-protrusions, for the purpose of imparting desired wetting properties onto a product surface [0008], such as a self-cleaning function under the scouring effect of water [0004]. Bongini and Schaub are analogous in the field of washing machines. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the inner tub wall of Bongini to include the hydrophobic micro-protrusions of Schaub covering the entire inner tub wall, including the tub body, and tub cover in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]). Further, it would have been obvious to substitute the hydrophobic micro-protrusions within the inner tub wall to be super hydrophobic micro-protrusions thereby improving them by imparting a self-cleaning function (Guan [0004]) to the inner tub wall. The phrase “to remove residual water in the tub” merely recites intended use. A skilled artisan would reasonably expect that the modified inner tub wall of Bongini is capable of removing residual water in the tub as the structure now includes super hydrophobic micro-protrusions on the inner surface of the tub. Although the combination does not explicitly teach a plurality of 
Since the inherent properties of super hydrophobic micro-protrusions is what allows for the rolling of water off the surface of the tub, one of ordinary skill in the art would attribute such a feature to the presence of said micro-protrusions and not to their arranged pattern. The specification also provides no statement concerning the criticality or significance of the pattern or arrangement of the super hydrophobic micro-protrusions providing any significant or additional benefit from the claimed configuration. Further, there is no indication that one of ordinary skill in the art would reasonably expect the patterned arrangement of the micro-protrusions to provide any critical or unexpected benefits based on the claimed patterned arrangement. Thereby, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration, including the claimed pattern and spacing in a first and second directions, to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then nd paragraph stating that super hydrophobic property has a contact angle of greater than 150). Thus, such a feature is inherent to any super hydrophobic feature where the preset angle is greater 150 degrees and the micro-protrusions on the tub surface would make the water droplet roll along said protrusions. Assuming arguendo that the limitation regarding the pattern is meant to define micro-structure topography and not the pattern of the protrusions on the tub. The following alternative rejection is provided. As micro-structure topography does play a role in super-hydrophobic properties, the patterned arrangement of the surface does not represent a design choice or rearrangement of parts. However, such configurations of super-hydrophobic surfaces is known in the art as evidenced by Wang.
Wang discloses an arrangement for a super-hydrophobic surface (abstract) wherein the arrangement utilizes micro-protrusions (see Figs.5A-5B) with a pattern such that first and second directions intersect each other and each micro-protrusion is spaced apart adjacent each other in the first and second directions (see Figs.5A-5B refs w and b). Wang allows for the production of super-hydrophobic surfaces with nanoposts that greatly increase hydrophobicity and its self-cleaning properties [0004]. Wang and Hong are related in the art of cleaning.
Thus, not only would one of ordinary skill in the art have found it obvious to supply the inner tub wall of Hong with super-hydrophobic micro-protrusions covering the entire inner tub wall, including the tub body and the tub cover, in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]) and provide a self-cleaning effect (Guan [0004]). One of ordinary skill in the art would have also provided said super-hydrophobic micro-protrusions with a known structure (see Wang Figs.5A-5B) that further increases hydrophobicity (Wang [0004]). The remaining modifications would remain the same.
Regarding claim 16, Modified Bongini teaches the washing machine of claim 15, wherein the sump is recessed longitudinally along the axial direction (Bongini [0082]) of the tub, which reads on longitudinal direction, toward a front side of the tub at a rear lower-end portion of the tub (Bongini Fig.7). The phrase “the plurality of super hydrophobic micro-protrusions, protruded along a longitudinal direction” merely recites an arrangement of the super hydrophobic micro-protrusions. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not have modified the operation of the device and not lead to unexpected results. Therefore, a person having ordinary skill in the art would have found it obvious to arrange the super hydrophobic micro-protrusions in any configuration in order to achieve the desired water removal effects of the super hydrophobic micro-protrusions. If the applicant can provide a showing of 
Regarding claim 17, Modified Bongini further teaches the washing machine of claim 15, wherein the sump is formed at a lower position than a circumferential surface of the tub (Bongini Fig.7) and inclined downward toward a front side of the tub (Bongini Fig.5).
Regarding claim 18, Modified Bongini teaches the washing machine of claim 15. The claim limitation merely recites a positional arrangement of the drain port being spaced apart from a longitudinal center line of the sump. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the off-centering the drain port would not affect the function of it as it still remains within the bottom of the tub, and the drain port is fully capable of draining residual water in the tub. Thus, a person having ordinary skill in the art would find it obvious to modify the position of the drain port anywhere within the bottom surface of the sump in order to achieve the desired water draining effect. If the applicant can provide a showing of unexpected results in having the claimed position of the drain port, commensurate in scope with the claims, then the examiner would withdraw the rejection.

Regarding claim 20, Modified Bongini teaches the washing machine of claim 19. Further, the claim recites the super hydrophobic micro-protrusions being formed asymmetrically on both sides with respect to longitudinal center lines of the sump spaced apart in parallel from each other along the bottom surface of the sump, with a first inclined portion having a small slope on one side toward the residual water guide passage portion and a second inclined portion having a relatively large slope on another side toward a direction opposite to the residual water guide passage. These claim limitations merely recite the arrangement and shape of the super hydrophobic micro-protrusions. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that that any arrangement of the super hydrophobic micro-protrusions would allow residual water in the slump to flow toward the residual water guide passage portion via gravity since the sump is inclined downwards. Furthermore, in accordance with In re Dailey (MPEP 2144.04), the shape of the super-hydrophobic micro-protrusions would be a matter of choice which a person having ordinary skill in the art would have found obvious, absent persuasive evidence that the configuration of the super hydrophobic micro-protrusions was significant. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions of any shape in any 
Regarding claim 22, Modified Bongini teaches the washing machine of claim 19 wherein the residual water guide passage portion is formed to be inclined downward towards the drain port and the residual water guide passage portion is formed to have a larger inclination than the bottom surface of the sump (see Annotated Fig.5 below).

    PNG
    media_image1.png
    499
    613
    media_image1.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bongini (US20100050700A1), Schaub et al. (DE102012223682A1), Guan et al. (CN103101147A), Wang (US20160214152A1), and evidentiary reference Lexico (hereafter NPL1 see attached) as applied to claim 19 above, and in further view of Kim (US20170233586A1, hereafter K1). 
As to claim 21, Modified Bongini teaches the machine of claim 19, but does not teach each micro-protrusion having the inclined and declined surfaces that intersect with different slopes. However, such a configuration for hydrophobic surfaces are known in the art, as evidenced by Wohl.
K1 discloses a super-hydrophobic layer structure for moving fluid that is capable of use in many applications including draining (abstract). K1 further discloses a ratchet structure that allows for water movement in one direction without the use of external force (see Fig.2 and abstract). The structure that allows for such an advantageous effect utilizes a first inclined surface and a second downward surface that are alternately arranged (see Fig.2) in one direction. The first surface (see hypotenuse) has a slope less than the second surface (see surface of angle w2 extending upward). Such a structure allows for movement of water in single direction for draining [0015-0016]. K1 and Bongini are related as K1 discloses that such structures are useful for draining, which is a known function performed in a washing machine.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Bongini to include protrusions with the structure disclosed in K1 in order to promote drainage by movement of water in single direction without external force (K1 [0015-0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US20150252512A1), hereafter J1. J1 discloses a tub for washing machine that increases washing effect (abstract, [0011]) by utilizing protrusions and recesses that extend longitudinally and circumferentially about the inner surface of the tub, while being spaced apart. (abstract, see also Fig.3-6)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wohl (US9278374B2), Zhang (US20120107556A1) & Couderc (US20180229420A1). Wohl discloses a hydrophobic (Col.6 lines 4-7) surface with low adhesion properties (abstract). Wherein known configurations for such surfaces include uniform slopes that intersect each other (Fig.4B), alternating slopes (Fig.4C), or different slopes (Fig.3) and other forms or shapes (Col.4 lines 27-44). Couderc (Figs.1-3 & [0083]) and Zhang (Fig.9a-9c) also showcase that different shapes and symmetries of such protrusions can be utilized for super-hydrophobic surfaces.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oles et al. (US20020164443A1) discloses shaping of surfaces that utilize a lotus effect (see title) and further discloses that symmetrical surfaces exhibit a greater hydrophobic performance [0013].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711   

/SPENCER E. BELL/Primary Examiner, Art Unit 1711